 INTL. TAG ANDBUSINESS FORMS CO.InternationalTag andBusiness Forms Company, aDivisionof ArveyCorporationandChicago Typo-graphicalUnionNo. 16,InternationalTypo-graphicalUnion,AFL-CIO,Petitioner.Case13-RC-1 1100March 4, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer James A.Miller. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules ,andRegulationsandStatementsofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 13, this casewas transferred to the National Labor RelationsBoard for decision. Briefs have been timely filed bythe Employer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefreefrom prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act-to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Section9(c)(i) and Section 2(6) and (7) of the Act for thefollowing reasons:The' Petitioner seeks to sever from -an existingproduction and maintenance unit, represented bythe-Intervenor, a unit of all composing room em-ployees in the tag and-business forms divisions ofthe Employer's plant in Chicago, Illinois. The Em-ployer and Intervenor oppose severance, relyingprimarily on the-,highly integrated nature of theplant's operation, the established bargaining history'Printing Specialties and Paper Products Union No 415, affiliated withthe International Printing Pressmen and Assistants'Union of North Amer-ica, AFL-CIO, was permitted to intervene on the basis of its contract withthe Employer35in the existing production and maintenance unit,and the community of interests shared by the com-posing room employees with the other hourly-paidemployees in the existing unit.The Employer is engaged in the business ofmanufacturing tags and business forms at itsChicago, Illinois, plant. It maintains two divisions,namely, the tag division and the business formsdivision.The Intervenor has represented the em-ployees in these divisions in a single unit sincereceiving a Board certification in 1953, and its mostrecent contract with the Employer was effectivefromMay 1, 1965, to April 30, 1967. Includedtherein are the employees sought by the Petitioner,namely, five employees in the tag division compos-ing room, and six employees in the business formsdivision composing room.2The Employer's tag and business forms divisionsemploy about 175 employees, and the work com-plement is almost equally divided between the twodivisions. The tag division, and its composing room,are at the east end of the plant, and the businessforms division, and its composing room, are on thewest side of the plant. The manufacturing operationoccupies the central portion of the plant. Each divi-sion has its own shipping and receiving, main-tenance, plant security, marketing, accounting, andpurchases and materials departments. The sales de-partment services both divisions.The process of producing tags and businessforms, from their conception to delivery of the finalproduct, requires the participation of all depart-ments in the Employer's two divisions. As a firststep in" the Company's operation, the salesmanwrites up an order on an order form. He thensketches a copy or obtains a sketched copy fromthe marketing department. The copy then goes tothe marketing men, who screen it from a technicalaspect, clear the customer's credit, and reconcile itwith Company policies. The copy proceeds to theorder typist, who prepares the "job set," whichcontains orders for appropriate action by depart-ments concerned. Following a review of the orderby the production control department, the com-position work is begun. A compositor will take theraw copy, "_lay out" the job, and select the ap-propriate type. A make-up man assembles the type,which is then proofread for typesetting. A plate isprepared and "locked-up" prior to its transmittal tothe press department. The tags and forms are thenrun off at the press. Following the completion ofthe printing process, the business forms go-to the col-2 In its brief, Petitioner describes its requested unit as encompassing asmany as 15 employees, 2 of whom work at locations other than the com-posing room. In, view of our determination herein, we do not decide theproposed inclusion of these additional employees170 NLRB No. 28 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDlating department and then to the bindery depart-ment, while the tags are sent to the wiring depart-ment. After the necessary packing is done, theproducts move to the warehouse to await shipment.The composing room employees, as indicated,prepare type or plates which are used in the manu-facture of tags and business forms. Under schedule"A" of the contract, which pertains to wage rates,they are listed under the "Composition Plate De-partment," and they are classified as intertypeoperators,platemakers,compositor-intertypers,Ludlow compositors, and utility men. There are norigid qualifications for employment in the compos-ing rooms. Employees have been hired into thesepositionswith and without previous experience;some were shown to have come from other depart-ments in the plant, through plantwide bidding.There is no formal apprenticeship programrequired by the Company, employees being givenon-the-job training.All employees in the plantshare a common cafeteria, work the same basichours, and participate in identical fringe benefitprograms, including vacations, insurance, and over-time pay. Employees in the composing roomspunch the same timeclock ^ as other employees inthe unit, and are subject to the same grievanceprocedures as set forth in the collective-bargainingagreement.Each composing room has its ownforeman, who supervises no other employees andwho reports directly to the-division superintendent.Though there is very little daily interchange of em-ployees between the composing rooms and thepressroomor other areas, there have been transfersinto and out of the composing rooms, when thework load of the composing rooms or other depart-ments required it.Thereis nosubstantial evidence that the bargain-ing interestsof the composing room employeeshave been neglected or prejudiced by virtue of theirrepresentationin the overall unit; there wage rates,which are higher than those prevailing for all otheremployees, reflect recognition of their greaterskills.The record contains some indication that thecomposing room employees at the Company's plantmay not be as skilled as composing room em-ployees in the commercial printing industrygenerally.Forexample, itwas shown thatproofreading of tag and business forms is not as ex-acting asproofreading in the graphic arts industry.Moreover, there is evidence that, by virtue of newequipment and other factors, the function of thecomposing room employees herein is more-special-ized than elsewhere, requiring less skill.InMallinckrodt Chemical Works 3we revised theprinciples applicable to craft severance petitions andindicated that we would weigh, on a case-by-case ba-sis,allrelevant factors, including the craft status ofthe employees sought, the extent to which the em-ployees in theunitsought have established andmaintained their separate identity during their in-clusion inthe broaderunit,the bargaining historyof the employees involved, the degree of integra-tion of the Employer's production processes, andthe extent to which the successful operation ofthese processes is dependent on the assigned func-tionsof the requested employees.Upon reviewing the facts in thiscase,we con-clude that it will not effectuate the purposes of theAct to allow fragmenting of the production andmaintenanceunit by permitting the severance of aunit of composing room employees. While it cannotbe gainsaid that the employees, whom the Peti-tioner seeks to represent, do possess some skills, itappears that such skills do not equal 'those in thecommercialprintingindustrygenerally,andmoreover, that these skills, insofar as exercised atthe Employer's plant, have been diluted by spe-cialization.The lack of any formal apprenticeshipprogram or rigid requirement of, composing roomexperience reflects this dilution of skills; Compos-ing room employees receive the same fringebenefits as do the other plant employees,and it ap-pears that their work is butone incident,althoughan important one, in thecontinuousflow of theproduction processesused in the making of tagsand business forms.Under the entire circumstances, we view thefunctional integration of the work of composingroom employees with other phases, of the Em-ployer's production operation, the- common in-terests shared with the other productionand main-tenance. employees, the particular nature of thecomposing roomskillsrequired in the plant here in-volved;' and the 15-year history of successful bar-gainingon the broader basis as compelling con-siderations for continuing the current bargainingpattern. Therefore, we find that it would not be ap-propriate to permit severance of the composingroom employees from the existing production andmaintenance unit. Accordingly, we shall dismiss thepetition.'-ORDERIt isahereby ordered that the petition filed hereinbe, and it hereby is, dismissed.162 NLRB 387whether, under other circumstances, such -a unit would be appropriate.' In view of our disposition of this case, we find it unnecessary to decide'Hoftnberg, Inc, 162 NLRB 407.whether the composing room employees herein are, in fact, craftsmen, or